OPINION — AG — **** RAILROAD CROSSINGS — WARNINGS — COST **** THE COST OF INSTALLATION OF SUITABLE PROTECTIVE DEVICES AT RAILROAD CROSSINGS LOCATED WITHIN THE LIMITS OF A MUNICIPALITY AND FOUND TO BE EXTRA HAZARDOUS BY THE CORPORATION COMMISSION, WHICH DIVIDED SUCH COST BETWEEN THE RAILROAD, THE STATE, AND THE MUNICIPALITY, MUST UNDER 17 Ohio St. 1968 Supp., 87 [17-87], TO THE EXTENT OF THE MUNICIPALITY'S OBLIGATION, BE BORNE BY THE COUNTY. CITE: 17 Ohio St. 1968 Supp., 86 [17-86], 11 Ohio St. 1961 75 [11-75], 68 Ohio St. 1968 Supp., 504 [68-504] (CARL ENGLING)